



COURT OF APPEAL FOR ONTARIO

CITATION: Gibson (Re), 2017 ONCA 816

DATE: 20171024

DOCKET: C62917

Laskin, Feldman and Blair JJ.A.

IN THE MATTER OF: MATTHEW GIBSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen Gehl, for the appellant

Elizabeth Teed, for the respondent

Heard: October 23, 2017

On appeal against the disposition of the Ontario Review
    Board dated, October 16, 2016.

APPEAL BOOK ENDORSEMENT

[1]

Before his last Board hearing, Mr. Gibson was subject to a conditional
    discharge. At his hearing in October 2016 he sought an absolute discharge. The
    Board, however, held that Mr. Gibson remained a significant threat, and
    therefore upheld the conditional discharge.

[2]

Mr. Gibsons sole ground of appeal is that the Boards disposition was
    unreasonable. We do not agree. The Board relied on Dr. Ferenczs opinion of Mr.
    Gibsons future risk, as it was entitled to do. Dr. Ferenczs opinion was that
    if Mr. Gibson were absolutely discharged, he would stop taking his medication
    and increase his use of marijuana and, as a result, would become paranoid and
    threatening. There was an evidentiary basis for Dr. Ferenczs opinion as, in
    the past, Mr. Gibsons marijuana use caused his decompensation.

[3]

The Boards disposition was reasonable.

[4]

The appeal is therefore dismissed.


